Order filed February 26, 2019




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-18-00006-CV
                                    ____________

FERMIN FRANCO, INDIVIDUALLY, AND A/N/F OF KAMILA FRANCO
                 AND DIEGO FRANCO, Appellants

                                        V.

                         SONIA MORALES, Appellee


                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-24798

                                    ORDER

      Appellant’s brief was due February 15, 2019. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before March 12, 2019,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM